Cole, Judge:
In this appeal for reappraisement of miniature boxing gloves exported from Mexico and entered at the port of Laredo, Tex., counsel have stipulated that the item of buying commission, shown on the consular invoice in the amount of $45.99 (Mexican currency) was inadvertently included in the entered value, and that the correct value for the merchandise is .the entered value, less the said buying commission.
Accordingly, I hold the value of the goods to be as agreed between the parties, and judgment will be rendered accordingly.